office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 betombul postn-139884-04 uilc date date to joseph teti revenue_officer sb_se area from richard s goldstein special counsel to the associate chief_counsel procedure administration subject pennsylvania public accountant this memorandum responds to your inquiry regarding a licensed and registered public accountant in pennsylvania who has represented himself as duly qualified to practice as a certified_public_accountant ie category b on form_2848 power_of_attorney and declaration of representative authority to represent taxpayers before the irs issue whether an individual who is a registered and licensed public accountant in pennsylvania but is not a cpa is eligible to practice_before_the_irs by virtue of their public accountant’s license conclusion yes the statute and regulations provide that an individual who is duly qualified to practice as a cpa in any state territory or possession_of_the_united_states or the district of columbia may represent a person before the irs under pennsylvania law a registered and licensed public accountant has the same rights and privileges as a certified_public_accountant thus for purposes of circular_230 a public accountant postn-139884-04 registered and licensed in pennsylvania is eligible to practice_before_the_irs by virtue of their public accountant’s license facts two categories of individuals may practice public accountancy in pennsylvania cpas and public accountants under pennsylvania law a cpa generally must be of good moral character must satisfy certain educational requirements must pass the cpa exam administered by the pennsylvania board_of accountancy1 and must satisfy certain experience requirements a public accountant is an individual qualified and accepted for registration under prior_law pennsylvania law further provides that public accountants have the same rights and privileges as cpas law and analysis section c of title of the united_states_code sets forth the general rules for practicing before united_states administrative agencies this section provides that an individual who is duly qualified to practice as a cpa in a state may represent a person before the irs by filing with the agency a written declaration that he is currently qualified as provided by this subsection and is authorized to represent the particular person in whose behalf he acts the regulations governing practice_before_the_irs circular_230 mirror u s c c section b of circular_230 defines a cpa in relevant part as any person who is duly qualified to practice as a cpa in any state section b further provides that any cpa who is not currently under suspension or disbarment from practice_before_the_irs may practice_before_the_irs by filing with the irs a written declaration that he or she is currently qualified as a cpa and is authorized to represent the party or parties on whose behalf he or she acts the decision to include cpas within the class of professionals entitled to practice_before_the_irs by virtue of their state professional status is discussed in h_r rep no cong cong 1st sess date in explaining why cpas are not subject_to the service’s admission procedures the house noted t here is a presumption that members in good standing of the profession of certified public accountancy are of good moral character and that surveillance by state associations of certified public accounts sic will sufficiently insure the integrity of practice by such persons before the internal_revenue_service the cumbersome admission procedures of the internal_revenue_service seem unwarranted in their impact on duly qualified certified public accountants individuals who are cpas in other states can practice as cpas in pennsylvania under the reciprocity provisions of sec_5 of the pa cpa law in addition cpas in foreign countries may be able to practice as cpas in pennsylvania under the reciprocity provisions of sec_5 of the pa cpa law postn-139884-04 id pincite sec_2 of the pennsylvania cpa law p l no defines a cpa as an individual to whom a certificate of certified_public_accountant has been issued under the laws of this commonwealth or another state that same section defines a public accountant as an individual who was qualified and accepted for registration in accordance with former section of this act section of the pennsylvania cpa law was removed in section of the pennsylvania cpa law provides that any person legally authorized to practice public accounting in this commonwealth at the time this act or any amendment of this act takes effect shall thereafter possess the same rights and privileges as persons to whom certificates of certified_public_accountant shall be issued under this act under section of the same act public accountants and cpas must complete hours of continuing education biannually to renew their licenses to practice public accounting furthermore cpas and public accountants may be disciplined and potentially lose their certificate registration and license to practice for any violation of the conduct provisions contained in sections through of the pennsylvania cpa law thus while the commonwealth of pennsylvania no longer licenses public accountants it permits those individuals previously licensed and registered as public accountants to practice accountancy within the commonwealth provided that these individuals meet the same ethical and continuing education requirements imposed on cpas the commonwealth also provides these individuals with the same rights and privileges as cpas a public accountant who is licensed and registered in pennsylvania therefore is for practical purposes a cpa accordingly these individuals are eligible to practice_before_the_irs by virtue of their public accountant’s license if you have any questions please contact this office pincite-3400 cc associate chief_counsel general legal services atttn kirsten witter director office_of_professional_responsibility to be issued a cpa certificate under pennsylvania law an individual generally must be of good moral character see sec_3_1 must satisfy the educational requirement of sec_4 must pass the cpa exam administered by the board as described in sec_3_1 and must satisfy the experience requirements of sec_4 pennsylvania stopped issuing public accountant licenses in the 1970s but those individuals who were registered and licensed public accountants previously are permitted to continue to practice public accountancy by renewing their license biannually and complying with the rules and regulations to which cpas are subject
